DETAILED ACTION
	This is the first office action in response to U.S. application 17/203,773. All claims are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control apparatus” in claim 4.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In accordance with paragraph 33 of the disclosed specification, the “control apparatus” will be examined as “the control apparatus 40 includes a processor 40a and a memory 40b forming a computer system”.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meissner (US 20180200880).
Regarding claim 1, Meissner teaches a control method for a robot including a manipulator and a force detector that detects an external force acting on the manipulator on three detection axes orthogonal to one another ([0055]-[0056] discuss the robotic system shown in Fig. 1 which shows a robot including a manipulator and [0056] further discusses using a six-axis force sensor to detect forces applied to the manipulator where the six-axis force sensor is interpreted as detecting forces on three detection axes orthogonal to one another), comprising: 
detecting a direction of the external force by the force detector ([0056] discusses the force sensors being used to determine the joint forces T.sub.e, caused by a user exerting an external force on the manipulator where [0037] further discusses determining components of the external force applied by the user proportional to the magnitude and/or direction) and 
limiting motion of a tool center point set for the manipulator according to the external force to one degree of freedom based on the direction of the external force ([0066] discusses determining the largest component of an external force applied to the manipulator with [0067] giving an example “[0067] If the first further component T.sub.Z, 1 is the largest, for example, it means that the user 15 is, so to speak, pushing the hardest in the direction of the x-axis of the TCP. From this, the controller 3 can recognize that a hand-guided movement is desired only in this subspace of the joint angle space.”).

Regarding claim 4, Meissner teaches a robot system comprising: 
a robot including a manipulator and a force detector that detects an external force acting on the manipulator on three detection axes orthogonal to one another ([0055]-[0056] discuss the robotic system shown in Fig. 1 which shows a robot including a manipulator and [0056] further discusses using a six-axis force sensor to detect forces applied to the manipulator where the six-axis force sensor is interpreted as detecting forces on three detection axes orthogonal to one another); and 
a control apparatus (controller 3) that detects a direction of the external force by the force detector ([0056] discusses the force sensors being used to determine the joint forces T.sub.e, caused by a user exerting an external force on the manipulator where [0037] further discusses determining components of the external force applied by the user proportional to the magnitude and/or direction), and limits motion of a tool center point set for the manipulator according to the external force to one degree of freedom based on the direction of the external force ([0066] discusses determining the largest component of an external force applied to the manipulator with [0067] giving an example “[0067] If the first further component T.sub.Z, 1 is the largest, for example, it means that the user 15 is, so to speak, pushing the hardest in the direction of the x-axis of the TCP. From this, the controller 3 can recognize that a hand-guided movement is desired only in this subspace of the joint angle space.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Meissner.
Regarding claim 2, Meissner teaches determining the components of an external force acting on a robotic manipulator where the external force is detected using force sensors [0055]-[0056]. In paragraphs 57-65, the process for determining the components of the force using the Jacobian matrices is shown. Then, once the components have been calculated, the largest component is determined and used to determine the target direction in which the motion will be limited [0066]-[0069]. Meissner does not explicitly teach wherein the motion of the tool center point is limited to one degree of freedom when an angle formed by a directional vector of the external force and the detection axis having the maximum component of the external force of the three detection axes is smaller than a first value. 
However, the language of claim 2 of the instant application does not cite calculating the angle formed by a directional vector of the external force and the detection axis having the maximum component of the external force of the three detection axes. The claim merely states that the motion will be limited when the angle is smaller than a value. As Meissner teaches limiting motion to the direction with the greatest external force and it calculates the greatest external force in part by using the location and orientation (angle) of the TCP [0061]-[0062], it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention that the direction with the greatest external force would have a smaller angle between the directional vector of the external force and the detection axis having the maximum component of the external force. 

Regarding claim 3, Meissner teaches wherein the motion of the tool center point is limited to one degree of freedom when the largest value of the magnitude of the respective components of the external force on the three detection axes is larger than ([0075]-[0076] discuss implementing the direction control when the largest force component is larger than a threshold which [0022] states can be variably specified).
While Meissner does not explicitly teach the threshold being a product of the second largest value and a first constant, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to have a threshold that variably changes based on the different force components of the external force as this would provide a more dynamic response to the external force provided by the user (if force magnitudes are similar in multiple directions).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Kogan (US 20150081098) teaches selecting a direction of a robotic manipulator based on the greatest force vector component of an external force; Park (US 20190217480) teaches excluding force of a particular axis based on user input; and Bischoff (EP 2131257) teaches moving a manipulator based on a detected force of a user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE M JACKSON whose telephone number is (303)297-4364. The examiner can normally be reached Monday-Friday 7:00-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M.J./           Examiner, Art Unit 3664                                                                                                                                                                                             /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664